Citation Nr: 1702941	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  13-21 606A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a right knee injury, status post right knee surgery.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1984 to May 1987.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The Veteran was treated for one episode of right leg iliotibial band syndrome (ITBS) in service.  

2.  The Veteran had surgery for a right knee medial meniscus tear in May 2009 that is not shown to be related to service, including the episode of ITBS in service.  


CONCLUSION OF LAW

A chronic right knee disability, status post right knee surgery, was neither incurred in nor aggravated by service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in September, October, and December 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records, including records utilized in a disability determination by the Social Security Administration (SSA) have been secured or certified as being unavailable.  The Veteran was afforded a VA medical examination in September 2011.  The Board finds that the opinion obtained is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2016).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).


Right Knee

The Veteran is claiming service connection for a current right knee disability for which he had surgery that he believes is related to service.  It is noted that while on active duty he did receive treatment for right knee pain.  

Review of the Veteran's STRs shows that he was treated in August 1984 for a right lower leg injury that occurred when a board fell on his leg.  There was tenderness over the tibial surface six inches above the ankle.  The assessment was soft tissue injury.  Also in August 1984 the Veteran was afforded an X-ray evaluation of the right knee after having reportedly fallen into a foxhole.  The X-ray study was normal.  In March 1987 he was treated for complaints for what was described as a right knee injury.  The pain was of two weeks duration after a road march.  Examination showed the knee to be normal except for tenderness over the iliotibial band.  The assessment was iliotibial band syndrome (ITBS) or possible tendonitis.  Follow-up treatment later that month showed the continued ITB tenderness without edema, with a stable knee.  Additional follow-up the following month showed the knee to be stable with full range of motion and without edema.  The assessment was continued as ITBS.  

Post service medical evidence includes treatment records received from SSA showing that the Veteran was treated in May 2009 for a reported 20 year history of what appeared to be an anterior knee pain with some mechanical-type locking episodes.  He stated that he was uncertain whether he had an injury in the past, including in high school and in the military.  He noted that the symptoms occurred regardless of activities.  The assessment was right knee pain, mechanical symptoms.  An MRI study showed a parmeniscal cyst at the anterior horn of the lateral meniscus.  The record shows that Veteran underwent a medial meniscectomy in May 2009.  

An examination was conducted by VA in September 2011.  At that time the diagnosis was right meniscus tears.  An X-ray study was normal.  After review of the record and examination of the Veteran the examiner opined that it was less likely than not that the meniscus tears were incurred in or caused by the in-service injury, event, or illness.  The rationale was that there was a lack of evidence that was supportive of a nexus between the right knee injury while on active duty and the present right knee pain complaints.  The STRs showed that evaluation of the right knee pain symptoms gave a diagnosis of ITBS with a treatment note after cast removal showing that the Veteran stated that he was feeling better.  There was no further evidence of disability in the STRs and the X-ray study taken in connection with this examination was negative.  

The Veteran had a demonstrated right knee disability assessed as ITBS while he was on active duty.  While he did report in May 2009 that he had been having knee pain for 20 years at the time he sought treatment for a diagnosed meniscal tear, he also reported a possible injury of the knee in high school as well as in the military.  Thus, the statements that he made at that time appear to be inconsistent and are not sufficient to establish continuity of symptomatology upon which service connection may be awarded.  

On examination by VA in September 2011, it was found that there was no relationship between the ITBS for which the Veteran received treatment in service with the meniscal tear for which he had surgery in 2009.  Significantly, this is the only medical opinion in the record and, as noted, the Board finds the rationale to be adequate.  The Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The United States Court of Appeals for Veterans Claims has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of right knee complaints, symptoms, or findings for over two decades between the period of active service and his post-service knee problems is itself evidence which tends to show that the current right knee disability is unrelated to the symptoms demonstrated during service.  The Board also finds that, as a lay person, the Veteran is not competent to offer a medical opinion relating current right knee disability to inservice injury or events.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a right knee disability, status post right knee surgery, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for residuals of a right knee injury, status post right knee surgery, is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


